Case 1:19-cv-03903-KAM-VMS Document 7 Filed 08/23/19 Page 1 of 2 PageID #: 25

   Morgan Lewis


   Associate
            Guyette                                            ^             ^ J 2OI9
   +1.212.309.6107
   john.guyette@morganlewls.com
                                                                 BROOKLYN office
   August 21, 2019

   Via Fedex Delivery



   Clerk ofthe Court
   United States District Court
   For the Eastern District ofNew York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re:      Avraham Abada v. Delta Air Lines, Inc., Case No. 19-cv-03903-NGG-VMS
            Tara Greaves v. Delta Air Lines, Inc., Case No. 19-cv-03904-WFK-LB
            Eugene Rodrigues v. Delta Air Lines, Inc., Case No. 19-cv-03962-NG-SMG
            RE; Joint request to have cases marked related

   To the Clerk ofthe Court:

   This firm represents Defendant Delta Air Lines, Inc.("Delta" or "Defendant").^ Pursuant to
   Rule 1.6 ofthe Local Rules ofthe United States District Courts for the Southern and Eastern
   Districts ofNew York ("Local Civil Rules")and Rule 50.3.1 ofthe Eastern District's Rules
   for the Division ofBusiness Among District Judges("Division ofBusiness Rules"), we write
   with the consent of Plaintiffs coimsel, D. Christopher Mason, Esq., to jointly request that
   the three cases referenced        Abada, Greaves,and Rodrigues-all be marked as related
   and assigned to the same District Judge and Magistrate Judge in order to avoid unnecessary
   duplication ofjudicial effort.

   According to Rule 50.3.1(a) of the Division of Business Rules,"A civil case is 'related' to
   another civil case for purposes ofthis guideline when, because ofthe similarity offacts and
   legal issues or because the cases arise from the same transactions or events,a substantial

  'Delta has not yet been served with the Summons and Complaint in any ofthese actions, and,therefore,
  counsel for Delta has not yet entered a notice ofappearance. Nevertheless, the parties have discussed and
  agreed that these cases should be marked related and assigned to the same Judge. Additionally, the parties
  have discussed stipulating to a waiver of service, which would extend Delta's time to answer or otherwise
  move until 60 days from the date the waiver request was sent. Once the waiver ofservice form is executed,
   counsel for Delta will enter their appearance.




                                                         Morgan, Lewis & Bockius llp

                                                         101 Park Avenue
                                                         New York, NY 10178-0060           O+1.212.309.6000
                                                         United States                     O +1.212.309.6001
Case 1:19-cv-03903-KAM-VMS Document 7 Filed 08/23/19 Page 2 of 2 PageID #: 26


   August 21,2019
  iPage 2»

   saving of judicial resources is likely to result from assigning [the] cases to the same
   judge and magistrate judge." (emphasis added). Rule 50.3.1(d) fhrther provides, that
   "[a]ny party may apply for such a determination by filing with the clerk a letter of no more
   than three single-spaced pages explaining why the standard of paragraph (a) is met and
   serving copies ofthe letter on all other parties."

  Here,Plaintiffs Abada, Greaves,and Rodrigues,all former Delta employees, assert the same
  (or very similar)claims arising from the same events-namely Delta's internal investigation
  that revealed abuse ofits travel pass policies. All three cases allege discrimination based on
  race, religion, and national origin imder 42 U.S.C. § 1981 ("§ 1981); Title VII of the Civil
  Rights Act of 1964,42 U.S.C. § 2000-e et seq. (Title VII); and the New York City Human
  Rights Law, N.Y.C. Administrative Code § 8-107("NYCHRL"). In particular. Plaintiffs
  Greaves and Rodrigues, who do not identify as being Jewish, Hebrew, or Israeli, allege
   identical claims of discrimination based on their "association" with Jewish, Hebrew, or
   Israeli individuals. They further allege that they were discriminated against and found to
   have violated Delta's travel pass policy by providing free travel passes to Jewish, Hebrew,
   or Israeli individuals. Plaintiff Abada appears to identify as being Jewish, Hebrew, and/or
   Israeli, and asserts similar claims to those of Plaintiff Greaves and Rodrigues—^all of which
   arise from the same events involving Delta's investigation into abuses of its travel pass
   policies.

   Because of the similarity of facts and legal issues present in all three of these cases, we
   respectfully request that the cases be marked as related, and assigned to the same District
   Judge and Magistrate Judge.

   We thank the Court in advance for its consideration ofthis joint request.

   Respectfully submitted.


   /s/John P. Guyette


   John P. Guyette
   Attorneyfor Delta



   cc:    MASON LAW,PLLC (via Fedex and Email)
          Attorneys for Plaintiffs
          11 Broadway- Suite 615
          New York, New York 10004
          Att: D. Christopher Mason,Esq.
          cmason@masonlavypllc.com
